16 So. 3d 232 (2009)
Bruce R. JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-4469.
District Court of Appeal of Florida, First District.
August 19, 2009.
Bruce Johnson, pro se, Appellant; Nancy A. Daniels, Public Defender, and G. Kay Witt, Assistant Public Defender, Office of the Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant has filed an appeal pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the record did not indicate any reversible error; therefore, we affirm the convictions and sentences. However, the trial court granted Appellant's motion to correct sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(b)(2), with regard to the amount of jail credit to which Appellant was entitled without entering a corrected written judgment reflecting the new amount of jail credit. Thus, we remand for the trial court to enter a corrected written judgment accordingly.
AFFIRMED but REMANDED for entry of a corrected written judgment.
BARFIELD, THOMAS, and CLARK, JJ., concur.